Exhibit 10.10

[COMPANY LETTERHEAD]

[DATE]

[NAME]

[ADDRESS]

Dear [NAME]:

I am pleased to confirm our offer to you to become the [POSITION] of Vertiv
Holdings Co (the “Company”), based in [LOCATION], reporting to [•]. The
effective date of your employment will be [the closing of the Transaction][DATE]
(“Effective Date”), subject to the terms and conditions of this letter agreement
(“Agreement”), the Company’s Executive Employment Policy (“Employment Policy”)
and the Company’s Executive Change of Control Plan (“Change of Control Plan”),
which are incorporated in this Agreement.

In connection with your new role, you will be entitled to the following
compensation and benefits package, as previously approved by the Company’s Board
of Directors:

COMPENSATION

Base Salary: As of the Effective Date, your annual base salary will be $[•].
Base salary reviews occur annually and any adjustments are generally at the end
of the first quarter of the calendar year. Adjustments are based on your
performance and other relevant factors. You will next be eligible for a base
salary review in [•].

Initial Equity Awards: You will be eligible to receive the following individual
time-based restricted stock unit awards and stock options in connection with
this Agreement:

 

☐

   [•] Restricted Stock Units; and

☐

   [•] Stock Options.

The Initial Equity Awards will be granted under the terms of the 2020 Stock
Incentive Plan of Vertiv Holdings Co and its Affiliates (the “Omnibus Plan”) and
shall vest and be governed by the relevant award agreements. Moreover, the
Company reserves the right to modify the design or mix of the annual long-term
incentive award program in the future.

Annual Performance-Based Bonus: As of the Effective Date, your target incentive
compensation opportunity under the Company’s Annual Incentive Plan (the “Annual
Bonus”) will be [•]. Incentive compensation awards are paid in the first quarter
of the following year.



--------------------------------------------------------------------------------

OTHER EXECUTIVE BENEFITS

You will also be entitled to the following Executive Benefits:

 

☐    Vacation: You will be eligible for [four (4)] weeks’ vacation. ☐   
Executive Severance: The Employment Policy currently provides for a cash
severance payment and COBRA continuation coverage if your employment is
involuntary terminated for a reason other than Cause or you terminate for Good
Reason (as defined in the Employment Policy in effect when you terminate
employment). You will be required to execute a release of claims against the
Company and its affiliates and related parties and you may be required to agree
to certain non-solicitation, non-disclosure and non-competition covenants as a
condition of receiving executive severance benefits. For additional information,
please consult the Employment Policy. ☐    Change of Control Termination
Payments: The Change of Control Plan currently provides for a lump sum cash
termination payment, continued benefits and perquisites and equity acceleration
if your employment is involuntarily terminated for a reason other than Cause or
you terminate upon the occurrence of a Good Reason Event (as defined in the
Change of Control Plan in effect when you terminate employment) within the
period beginning 90 days prior to effective date of a Change of Control and
ending on the second anniversary of the Change of Control. Any termination
payments made and equity accelerated under the Change of Control Plan shall be
in lieu of any termination, severance or similar payments and benefits provided
to you under this Agreement and/or the Employment Policy. For additional
information, please consult the Change of Control Plan.

INTELLECTUAL PROPERTY AND RESTRICTIVE COVENANTS

As a condition of this employment offer, you are required to execute the
Company’s “Employee Agreement Relating to Trade Secrets, Proprietary and
Confidential Information” (“IP Agreement”). You will also be subject to the
restrictive covenants in the Employment Policy and Change of Control Plan
attached hereto.

ACCEPTANCE OF OFFER

Please indicate your acceptance of this offer by signing this letter in the
space provided and returning it to me.

Vertiv is a global leader and a company engineered to deliver solutions for
critical technologies. But, more importantly, we are a company with a terrific
future and a great place to work. Our performance culture drives growth for us
and competitive advantage for our customers. We hire the best people; give them
every possible opportunity to learn, grow, and develop; and reward them for
their contributions. Together, we are building a world where all critical
technologies work.

[NAME], we are excited to be extending this offer to you and look forward to
working with you in your expanded role. Your experience and background is an
asset to our Company.

If you have any questions or need any further information about our offer,
please contact me directly.



--------------------------------------------------------------------------------

Congratulations,

 

/s/ Rob Johnson  

Chief Executive Officer

    ACKNOWLEDGED AND AGREED:    

 

[Name]

   

 

Date

All businesses experience changing conditions. Accordingly, we reserve the right
to change work assignments, reporting relationships and staffing levels to meet
business needs, and your employment with the Company will be on an “at will”
basis. This means that there is no guarantee of employment for any specific
period, and either you or the Company may terminate your employment at any time.

The descriptions of benefits and perquisites described in this offer letter are
for general information purposes only and are not intended to modify any plan
document, summary plan description (“SPD”) or prospectus. For a complete
description of any benefit or perquisite, you may request a copy of the
applicable plan document, SPD or prospectus. The Company reserves the right to
modify, amend or terminate any benefit plan or perquisite in its sole and
absolute discretion.